
	

115 HR 1848 : Veterans Affairs Medical Scribe Pilot Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1848
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to carry out a pilot program on the use of medical
			 scribes in Department of Veterans Affairs medical centers, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Affairs Medical Scribe Pilot Act of 2017. 2.Department of Veterans Affairs medical scribe pilot program (a)In generalThe Secretary of Veterans Affairs shall carry out a 2-year pilot program under which the Secretary shall increase the use of medical scribes at Department of Veterans Affairs medical centers.
 (b)LocationsThe Secretary shall carry out the pilot program at the 10 medical centers of the Department as follows:
 (1)At least four such medical centers located in rural areas. (2)At least four such medical centers located in urban areas.
 (3)Two such medical centers located in areas with need for increased access or increased efficiency, as determine by the Secretary.
				(c)Medical scribes
 (1)HiringUnder the pilot program the Secretary shall— (A)hire 20 new Department of Veterans Affairs term employees as medical scribes; and
 (B)seek to enter into contracts with appropriate entities for the employment of 20 additional medical scribes.
 (2)DistributionThe Secretary shall assign four medical scribes to each of the 10 medical centers of the Department where the Secretary carries out the pilot program as follows:
 (A)Two scribes shall be assigned to each of two physicians. (B)Thirty percent of the scribes shall be employed in the provision of emergency care.
 (C)Seventy percent of the scribes shall be employed in the provision of speciality care in specialties with the longest patient wait times or lowest efficiency ratings, as determined by the Secretary.
					(d)Reports
 (1)Reports to CongressNot later than 180 days after the commencement of the pilot program required under this section, and every 180 days thereafter for the duration of the pilot program, the Secretary of Veterans Affairs shall submit to Congress a report on the pilot program. Each such report shall include each of the following:
 (A)A separate analysis of each the following with respect to medical scribes employed by the Department of Veterans Affairs and medical scribes performing Department of Veterans Affairs functions under a contract:
 (i)Provider efficiency. (ii)Patient satisfaction.
 (iii)Average wait time. (iv)The number of patients seen per day by each physician or practitioner.
 (v)The amount of time required to hire and train an employee to perform medical scribe functions under the pilot program.
 (B)Metrics and data for analyzing the effects of the pilot program, including an evaluation of the each of the elements under clauses (i) through (iv) of subparagraph (A) at medical centers who employed scribes under the pilot program for an appropriate period preceding the hiring of such scribes.
 (2)Comptroller General reportNot later than 90 days after the termination of the pilot program under this section, the Comptroller General of the United States shall submit to Congress a report on the pilot program. Such report shall include a comparison of the pilot program with similar programs carried out in the private sector.
 (e)DefinitionsIn this section: (1)The term medical scribe means an unlicensed individual hired to enter information into the electronic health record or chart at the direction of a physician or licensed independent practitioner whose responsibilities include the following:
 (A)Assisting the physician or practitioner in navigating the electronic health record. (B)Responding to various messages as directed by the physician or practitioner.
 (C)Entering information into the electronic health record, as directed by the physician or practitioner.
 (2)The terms urban and rural have the meanings given such terms under the rural-urban commuting codes developed by the Secretary of Agriculture and the Secretary of Health and Human Services.
 (f)FundingThe pilot program under this section shall be carried out using amounts otherwise authorized to be appropriated for the Department of Veterans Affairs. No additional amounts are authorized to be appropriated to carry out such program.
			3.Prohibition on smoking in facilities of the Veterans Health Administration
 (a)ProhibitionSection 1715 of title 38, United States Code, is amended to read as follows:  1715.Prohibition on smoking in facilities of the Veterans Health Administration (a)Prohibition (1) (A)Except as provided in subparagraph (B), no person may smoke indoors in any facility of the Veterans Health Administration.
 (B)In the case of a facility of the Veterans Health Administration that is a community living center, no person may smoke indoors in such facility on or after December 31, 2018.
 (2)No person may smoke outdoors in any facility of the Veterans Health Administration on or after October 1, 2021.
 (b)DefinitionsIn this section: (1)The term smoke includes the smoking of cigarettes (including e-cigarettes or electronic cigarettes), cigars, pipes, and any other combustion of tobacco.
 (2)The term facility of the Veterans Health Administration means any land or building (including any medical center, nursing home, domiciliary facility, outpatient clinic, or center that provides readjustment counseling) that is—
 (A)under the jurisdiction of the Department of Veterans Affairs; (B)under the control of the Veterans Health Administration; and
 (C)not under the control of the General Services Administration. (3)The term community living center means a facility of the Department that provides nursing home care..
			(b)Conforming amendments
 (1)The table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1715 and inserting the following:
					
						
							1715. Prohibition on smoking in facilities of the Veterans Health Administration..
 (2)Section 526 of the Veterans Health Care Act of 1992 (Public Law 102–585) is repealed. (c)Effective dateThis section shall take effect 90 days after the date of the enactment of this Act.
			
	Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk.
